EXHIBIT 1 Joint Filing Agreement In accordance with Rule 13d-1(k) under the U.S. Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of this statement on Schedule 13G, including any amendment thereto, with respect to ordinary shares of SYSWIN Inc., and further agree that this Agreement shall be included as an exhibit to such statement on Schedule 13G.The undersigned further agree that each party hereto is responsible for the timely filing of such statement on Schedule 13G and any amendment thereto, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate.This Agreement may be executed in any number of counterparts and all of such counterparts, taken together, shall constitute one and the same instrument. Date: February14, 2011 China Rebro Limited By: /s/Kiang Hua Lew Name: Kiang Hua Lew Title: Director CDH China Fund III, L.P. By: /s/Shangzhi Wu Name: Shangzhi Wu Title: Director of its General Partner CDH III Holdings Company Limited By: /s/Shangzhi Wu Name: Shangzhi Wu Title: Director Shangzhi Wu By: /s/Shangzhi Wu Shuge Jiao By: /s/Shuge Jiao Xinlai Liu By: /s/Xinlai Liu
